Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Responsive to communication entered 09/04/2020.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submissions filed on 09/04/2020 have been entered.
Priority
This application, Pub. No. US 2018/0031581, filed on 07/28/2017, claims benefit of US provisional application 62/368,940, filed 07/29/2016.
Status of Claims
Claims 1, 2, 4-8, 13-16, 18-22, 24-33 and 36-39 are currently pending.  Claims 1-39 have been originally pending and subject to election/restriction requirement mailed 06/07/2019.  Claims 1, 2, 4-7, 10, 13, 14, 16 and 28 have been amended; Claims 3, 9, 11, 12, 23, 34 and 35 have been canceled; and new Claims 40 and 41 have been added, as set forth in Applicant’s amendment filed 01/14/2020.  Claims 1 and 28 have been amended, and Claims 10, 17, 40 and 41 have been canceled, as set forth in Applicant’s amendment entered 09/04/2020.  Claims 19, 20, 24-27, 29-33 and 36-39 are withdrawn 

Manner of Making Amendments to Claims
Although the amendment filed on 09/04/2020 is entered, it is considered non-compliant because it has failed to meet the requirements of 37 CFR 1.121.  See MPEP 714, 37 CFR 1.121(c)(3):
“(3) When claim text in clean version is required. The text of all pending claims not being currently amended shall be presented in the claim listing in clean version, i.e., without any markings in the presentation of text. The presentation of a clean version of any claim having the status of "original," "withdrawn" or "previously presented" will constitute an assertion that it has not been changed relative to the immediate prior version, except to omit markings that may have been present in the immediate prior version of the claims of the status of "withdrawn" or "previously presented." Any claim added by amendment must be indicated with the status of "new" and presented in clean version, i.e., without any underlining.”  Emphasis added.


Specifically, Claim 14 shall be presented in the claim listing in clean version, i.e., without any markings in the presentation of text but it contains markings, which have been present in the immediate prior version of the claim: 

    PNG
    media_image1.png
    130
    1078
    media_image1.png
    Greyscale



Information Disclosure Statement
The information disclosure statement, submitted on 03/05/2021, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.  Please note that a duplicate copy of the information disclosure statement, submitted on 03/05/2021, has been crossed-out by the Examiner.
	The information disclosure statements, submitted on 09/14/2020 and 11/16/2020, fail in part to comply with to comply with 37 CFR 1.98(a)(3) because they do not include English translation or a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of 
Withdrawn Objections/Rejections
Any objection or rejection not reiterated herein has been withdrawn.
The rejections of Claims 10, 17, 40 and 41 are moot in view of Applicant’s cancellation of the claims.
Claim Rejection - 35 USC § 112
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 112 that form the basis for the rejections under this section made in this Office action:
The following is a quotation of 35 U.S.C. 112(a):

(a)	IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 1, 2, 4-8, 13-16, 18, 21, 22 and 28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claims 1, 2, 4-8, 13-16, 18, 21 and 22, as recited in independent Claim 1, are drawn to:

    PNG
    media_image2.png
    600
    1100
    media_image2.png
    Greyscale



Claim 28 is drawn to:

    PNG
    media_image3.png
    223
    1093
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    368
    1105
    media_image4.png
    Greyscale



MPEP § 2163 states that to satisfy the written description requirement, Applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention, and that the invention, in that context, is whatever is now claimed.
“[T]he test for sufficiency [of the written description] is whether the disclosure of the application relied upon reasonably conveys to those skilled in the art that the inventor had possession of the claimed subject matter as of the filing date.”  Ariad Pharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1351 (Fed. Cir. 2010) (en banc).
A “sufficient description of a genus . . . requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can ‘visualize or recognize’ the members of the genus.” Id. at 1350. “[A]n adequate written description requires a precise definition, such as by structure, formula, chemical name, physical properties, or other properties, of species falling within the genus sufficient to distinguish the genus from other materials.”  Id.
“[F]unctional claim language can meet the written description requirement when the art has established a correlation between structure and  function.”  Id. “But merely drawing a fence around the outer limits of a purported genus is not an adequate substitute for describing a variety of materials constituting the genus and showing that one has invented a genus and not just a species.”  Id.
The written description standard set out in Ariad applies to antibodies.  See Amgen, Inc. v. Sanofi, 872 F.3d 1367, 1376-79 (Fed. Cir. 2017) (applying the Ariad standard to antibodies claimed based on their binding and blocking activities); AbbVie Deutschland GmbH & Co. v. Janssen Biotech, Inc., 759 F.3d 1285, 1298-1300 (Fed. Cir. 2014) (same).
The claims here are directed to methods of using antibodies, rather than the antibodies themselves, but the same standard applies with regard to the written description requirement.  See University of Rochester v. G.D. Searle & Co., 358 F.3d 916, 926 (Fed. Cir. 2004):
“Regardless whether a compound is claimed per se or a method is claimed that entails the use of the compound, the inventor cannot lay claim to that subject matter unless he can provide a description of the compound sufficient to distinguish infringing compounds from non-infringing compounds, or infringing methods from non-infringing methods.”


In University of Rochester, the “claimed method depended] upon finding a compound that selectively inhibits PGHS-2 activity.  Without such a compound, it is impossible to practice the claimed method of treatment.”  Id. (citation omitted).  Similarly here, the claimed methods cannot be practiced without antibodies having the specific binding affinities recited in the claims. 
It is the Examiner's position that the instant specification fails to provide adequate written description and clear guidance for a method for assaying 25-hydroxyvitamin D in a sample, which as claimed, and does not reasonable convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the entire scope of the claimed invention.  
The Examiner's position is based on the fact that the instant disclosure does not provide any description of the antibodies employed in the specific Examples and is limited (see paragraph [0076]) to the exemplary antibodies disclosed in Anciaux et al., U.S. patent publication No. 2011/0097733 A1, published 04/28/2011 (IDS submitted 08/16/2019), which concerns a process for the production of a hybridoma and a monoclonal antibody or fragments thereof able to recognize 25-hydroxyvitamin D2 and 25-hydroxyvitamin 25(OH)D3.  However, not even single example of a second monoclonal antibody having a specific binding affinity towards the complex formed between a first antibody and 25-hydroxyvitamin D is provided.  Because the specification fails to describe any single monoclonal antibody having a specific binding affinity towards the complex formed between a first antibody and 25-hydroxyvitamin D as recited in the claims, it necessarily fails to describe a representative number of species within the claimed genus.  In addition, the specification fails to describe structural features common to members of the genus that would allow a skilled artisan to distinguish antibodies encompassed by the claim language from other antibodies to enable a method to achieve a precision or CV of about 10% or less for 25(OH)D level from about 30 ng/ml to about 100 ng/ml.  Finally, the specification fails to disclose any correlation between the structure and function of the antibodies encompassed by the claim language.  Therefore, the specification fails to describe the antibodies required to practice the claimed method in a manner that reasonably conveys to those skilled in the art that Applicant was in possession of the claimed method as of the filing date of the instant application.
Therefore, Claims 1, 2, 4-8, 13-16, 18, 21, 22 and 28 do not meet the written description provision of 35 U.S.C. §112(a) or 35 U.S.C. §112 (pre-AIA ), first paragraph.

Claims 1, 2, 4-8, 13-16, 18, 21, 22 and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1 and 28 recite that the method is conducted to achieve a precision or CV of about 10% or less for 25(OH)D level from about 30 ng/ml to about 100 ng/ml.  Claim language that merely states a result to be obtained without providing boundaries on the claim scope (e.g., by not specifying any way to achieve those results) is unclear.  In this case, the claim only expresses a problem solved or intended result, but do not specify what structures or materials in the claim perform the noted function of achieving a precision or CV of about 19% or less for 25(OH)D level from about 30 ng/mi to about 100 ng/ml.  The claim does not provide a discernable boundary on what performs the function of “achieving a precision or CV of about 10% or less for 25(OH)D level from about 30 ng/ml to about 100 ng/ml.”  The claim limitations are unclear as they merely state a function without providing any indication about how the function is performed.  See MPEP 2173.05(g).  Here, as indicated above, the specification fails to describe structural features common to members of the antibody genus that would allow a skilled artisan to distinguish antibodies encompassed by the claim language from other antibodies to enable a method to achieve a precision or CV of about 10% or less for 25(OH)D level from about 30 ng/ml to about 100 ng/ml.  Moreover, the recited function(s) do not necessarily follow from the components recited in the claim.  The recited function(s) could be achieved/impacted by various factors, such as the additional reagents, temperature or light conditions, or manipulating by an operator, as well as by the use of varied equipment.  See, for example, Sadler, “Imprecision Profiling,” Clin. Biochem. Rev., 2008, Suppl. 1, pp. S33–S36 (PTO-892 mailed 03/06/2020):
“Precision Stability
There is an implicit CLSI assumption that precision of any particular assay is more or less unvarying. All that is required, therefore, is a single, short-term precision experiment. That might be tenable for many medical laboratory tests, but it is certainly not universally true. Figure 1 illustrates repeatability imprecision profiles for a manual total serum thyroxine (T4) radioimmunoassay, which compare the best and least well performing operators during 1998 (a period in which several staff changes occurred). Note the large relative difference. This degree of variation is greater than we usually observed but it illustrates what can happen. Some degree of variable precision is expected for manual assays and it is easy to surmise that it would be more or less eliminated by substituting an automated instrument. Our experience with an automated immunoluminometric assay for serum thyrotropin (TSH), over a 10 year period, contradicted that notion to a quite unexpected degree. An initial precision evaluation in 1997 used seven serum pools which were each assayed on 36 occasions over a three month period, during which time three instrument calibrations were performed, using a different lot of calibration materials on each occasion. Five QC specimens were routinely employed during subsequent clinical use of the instrument (serum pools which were prepared and stored identically to the evaluation specimens and replaced at 5–7 month intervals). Figure 2 summarises more than 13000 evaluation or QC specimen results over a 10 year period. Only a single QC period (February through August 2002) produced precision results that matched the initial evaluation. All other QC periods (i.e. QC lots) demonstrated poorer precision, with wide variation.”  Emphasis added.


As a result, it is unclear whether the function requires some specific and/or other components or is simply a result of operating the system in a certain manner.  Thus, one of ordinary skill in the art would not be able to draw a clear boundary between what is and is not covered by the claim.  Applicant is reminded that, according to MPEP 2173.05(g), 
“Notwithstanding the permissible instances, the use of functional language in a claim may fail “to provide a clear-cut indication of the scope of the subject matter embraced by the claim” and thus be indefinite. In re Swinehart, 439 F.2d 210, 213 (CCPA 1971). For example, when claims merely recite a description of a problem to be solved or a function or result achieved by the invention, the boundaries of the claim scope may be unclear. Halliburton Energy Servs., Inc. v. M-I LLC, 514 F.3d 1244, 1255, 85 USPQ2d 1654, 1663 (Fed. Cir. 2008) (noting that the Supreme Court explained that a vice of functional claiming occurs “when the inventor is painstaking when he recites what has already been seen, and then uses conveniently functional language at the exact point of novelty”) (quoting General Elec. Co. v. Wabash Appliance Corp., 304 U.S. 364, 371 (1938)); see also United Carbon Co. v. Binney & Smith Co., 317 U.S. 228, 234 (1942) (holding indefinite claims that recited substantially pure carbon black “in the form of commercially uniform, comparatively small, rounded smooth aggregates having a spongy or porous exterior”). Further, without reciting the particular structure, materials or steps that accomplish the function or achieve the result, all means or methods of resolving the problem may be encompassed by the claim. Ariad Pharmaceuticals., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353, 94 USPQ2d 1161, 1173 (Fed. Cir. 2010) (en banc).”  Emphasis added.


Claims 2, 4-8, 13-16, 18, 21 and 22 are rejected as being dependent upon the rejected Claim 1 and fail to cure its indefiniteness. 

The term "about" in Claims 1, 5, 18 and 28 is a relative term which renders the claims indefinite.  The term "about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  When as here, the relative term is used in claims wherein the improvement over the prior art rests entirely upon weight or size of an element in a combination of elements, the adequacy of the disclosure of a standard is of greater criticality.  See MPEP 2173.05(b):
“In determining the range encompassed by the term "about", one must consider the context of the term as it is used in the specification and claims of the application. Ortho-McNeil Pharm., Inc. v. Caraco Pharm. Labs., Ltd., 476 F.3d 1321, 1326, 81 USPQ2d 1427, 1432 (Fed. Cir. 2007). InW.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), the court held that a limitation defining the stretch rate of a plastic as "exceeding about 10% per second" is definite because infringement could clearly be assessed through the use of a stopwatch. However, in another case, the court held that claims reciting "at least about" were invalid for indefiniteness where there was close prior art and there was nothing in the specification, prosecution history, or the prior art to provide any indication as to what range of specific activity is covered by the term "about." Amgen, Inc. v. Chugai Pharmaceutical Co., 927 F.2d 1200, 18 USPQ2d 1016 (Fed. Cir. 1991).”  Emphasis added.

Claims 2, 4-8, 13-16, 18, 21 and 22 are rejected as being dependent upon the rejected Claim 1 and fail to cure its indefiniteness. 

Claim 13 is indefinite as being dependent upon the canceled Claim 10. 
Claim 18 is indefinite as being dependent upon the canceled Claim 17. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 2, 4-8, 10, 13-18, 21, 22 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Sackrison et al., US 2004/0132104, published 07/08/2004 (IDS submitted 08/16/2019); in view of Hillyard et al., US Patent 5,583,003, issued 12/10/1996 (PTO-892 mailed 08/26/2019); Mochida et al., US Patent 4,308,026, issued 12/29/1981 (PTO-892 mailed 03/06/2020); TechNote 304, “Light-Scattering Assays,” 2013, pp. 1-7 (PTO-892 mailed 03/06/2020); Pulli et al., US 2006/0246506, published 11/02/2006 (PTO-892 mailed 08/26/2019); Yuan et al., US 2014/0162294 A1, published 06/12/2014 (IDS submitted 08/16/2019); and Cox et al., “Immunoassay Methods,” In: Assay Guidance Manual [Internet], published May 1, 2012; last update: July 8, 2019 (PTO-892 mailed 03/06/2020).
Sackrison et al., throughout the publication and, for example, in Abstract, teach:

    PNG
    media_image5.png
    143
    444
    media_image5.png
    Greyscale



In paragraph [0011], Sackrison et al. teach:

    PNG
    media_image6.png
    179
    441
    media_image6.png
    Greyscale



It is noted that pH 3, taught by Sackrison et al., anticipates the pH ranges of the instant Claim 1.  See MPEP 2131.03: “a specific example in the prior art which is within a claimed range anticipates the range.”  In paragraphs [0012] and [0013], Sackrison et al. teach:

    PNG
    media_image7.png
    42
    442
    media_image7.png
    Greyscale



    PNG
    media_image8.png
    85
    435
    media_image8.png
    Greyscale
 Emphasis added.


In paragraph [0020], Sackrison et al. teach the use of a commercial polyclonal goat anti-vitamin D antibody.  In paragraphs [0025]-[0026], Sackrison et al. teach the use of calibrators:

    PNG
    media_image9.png
    113
    440
    media_image9.png
    Greyscale



Although Sackrison et al. teach that the concentration of 25-OH Vitamin D is determined by any method involving various formats known to those of ordinary skill in the art, this reference does not specifically teach a homogenious particle-enhanced immunoassay in non-competitive (direct) format using a particle-enhanced immunoturbidimetric method, which is conducted to achieve a precision or CV of about 10% or less for 25(OH)D level from about 30 ng/ml to about 100 ng/ml. 

Hillyard et al., throughout the patent and, for example, in Abstract and column 19, lines 9-21, teach a method for detecting of analytes lacking repeating epitopes, such as drugs, hormones, steroids, antibodies and other molecules circulating in the blood of a mammal or other animal.  In column 18, lines 58-62, Hillyard et al. teach that non-limiting examples of samples include whole blood and a separated blood fraction.  In column 19, lines 23-50, Hillyard et al. teach first and second primary agglutination reagents comprising monoclonal or polyclonal antibodies having a preferential affinity for the analyte.  In column 5, Hillyard et al. teach a homogenious particle-enhanced immunoassay in non-competitive (direct) format that uses two types of agglutination reagents (exemplified as antibodies), wherein second primary agglutination reagents (i.e., second antibodies) that are capable of binding to second epitopes that are formed when another primary agglutination reagent (exemplified as antibodies) binds to an analyte via a first epitope:

    PNG
    media_image10.png
    446
    488
    media_image10.png
    Greyscale



Hillyard et al. make clear that the second epitope is not native to the analyte, but is only formed upon complex formation.  Thus, the reagents binding to second epitopes would react with analyte bound to primary agglutination reagent (also exemplified as antibodies; i.e. the first antibodies) but would not react with analyte not bound to primary agglutination reagent since the second epitopes are absent in the unbound analyte alone.  Thus, the reference fairly teaches antibodies as second primary agglutination reagents that bind to second epitopes formed when steroid (or hormone) is bound to another antibody as first primary agglutination reagent.  Hillyard et al. specifically contemplate steroid or hormone as analytes that may be determined in this manner (Abstract; column 19, lines 15 and 17).  As evidenced by the instant disclosure (see paragraph [0003], one of ordinary skill would have known Vitamin D is a steroid hormone.  Thus, the reference fairly teaches contacting a sample containing a steroid or hormone as an analyte with two antibodies, which in the case of a vitamin D moiety as the analyte would be a first antibody that binds to the vitamin D moiety, and a second antibody that binds to a complex formed when the first antibody binds to the vitamin D moiety, wherein said first and second antibody are separately conjugated onto particles.  In column 15, line 65, through 16, line 3, Hillyard et al. teach latex as agglutinable indicator particle:

    PNG
    media_image11.png
    278
    499
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    71
    474
    media_image12.png
    Greyscale
 Emphasis added.


It is noted that Mochida et al., US Patent 4,308,026, cited by Hillyard et al., teach the use of antibody sensitized fine polystyrene latex particles in the agglutination reaction.  See, for example, Col. 2, lines 15-18; Col. 3, lines 20-34.
Although neither Hillyard et al. nor Mochida et al. expressly teach the size of the fine polystyrene latex particles, as evidenced by TechNote 304, it is known in the art that microspheres in nanoscale range are used for light-scattering immunoassays: 

    PNG
    media_image13.png
    846
    626
    media_image13.png
    Greyscale




Pulli et al., throughout the publication and, for example, in paragraph [0007], teach that a non-competitive immunoassay protocol for small analytes, which circumvents the immunisation of animals with the immune complex, which has been so far the most challenging task when a secondary anti-immune complex (anti-IC) antibody, which binds primary anti-analyte antibody that is combined with the analyte but which does not bind the primary antibody or the analyte alone have been developed; this also facilitates a homogenous immunoassay, which further improves the speed, sensitivity and simplicity of the assay.  In paragraph [0008], Pulli et al. teach that:


    PNG
    media_image14.png
    267
    486
    media_image14.png
    Greyscale



Yuan et al., throughout the publication and, for example, in the claims, teach:

    PNG
    media_image15.png
    318
    484
    media_image15.png
    Greyscale


    PNG
    media_image16.png
    113
    484
    media_image16.png
    Greyscale


    PNG
    media_image17.png
    188
    654
    media_image17.png
    Greyscale


    PNG
    media_image18.png
    306
    649
    media_image18.png
    Greyscale



    PNG
    media_image19.png
    110
    481
    media_image19.png
    Greyscale



    PNG
    media_image20.png
    242
    482
    media_image20.png
    Greyscale


    PNG
    media_image21.png
    157
    483
    media_image21.png
    Greyscale


In paragraph [0064], Yuan et al. teach:

    PNG
    media_image22.png
    287
    486
    media_image22.png
    Greyscale
 Emphasis added.


In Examples 1 and 2, Yuan et al. teach a particle-enhanced immunoturbidimetric method in competitive format using 25(OH)D coated particles and a specific antibody against 25(OH)D and a set of calibrators.
It would have been prima facie obvious, before the effective filing date of the claimed invention, for one of ordinary skill in the art to have made and used a homogenious particle-enhanced immunoassay in non-competitive (direct) format, taught by Hillyard et al., for determining the concentration of 25-hydroxy-vitamin D in the method, taught by Sackrison et al., because Sackrison et al. expressly teach that the concentration of 25-OH Vitamin D can be determined by any method known to those of ordinary skill in the art.  
One of ordinary skill in the art would have been motivated to make and use a homogenious particle-enhanced immunoassay in non-competitive (direct) format, taught by Hillyard et al., for determining the concentration of 25-hydroxy-vitamin D in the method, taught by Sackrison et al., because it would be desirable to employ a homogenous immunoassay, which further improves the speed, sensitivity and simplicity of the assay, as taught by Pulli et al.  
One of ordinary skill in the art would have had a reasonable expectation of success in making and using a homogenious particle-enhanced immunoassay in non-competitive (direct) format, taught by Hillyard et al., for determining the concentration of 25-hydroxy-vitamin D in the method, taught by Sackrison et al., because the use of a homogenious particle-enhanced immunoassay for determining the concentration of 25-hydroxy-vitamin D using commercially available chemistry analyzers was known in the art, as taught by Yuan et al.  Moreover, as taught by Pulli et al., the difficulties associated with raising anti-IC antibodies for use in immunoassays for small analytes can be avoided by providing the necessary anti-IC antibodies from a display recombinant binding partner library instead of from immunised animals.

With regard to recitation that the method is conducted to achieve a precision or CV of about 10% or less for 25(OH)D level from about 30 ng/ml to about 100 ng/ml, as evidenced by Cox et al., it is customary in the art to optimize an immunoassay in order reach the precision profile within the desired working range:  
“Immunoassays are used when an unknown concentration of an analyte within a sample needs to be quantified. To obtain the most accurate determination of the unknown concentration, an immunoassay must be developed based not only on the usual assay development criteria (standard deviation or optimal signal window) but also on how well the immunoassay can predict the value of an unknown sample. First, one needs to establish the assay critical success factors. Then the immunoassay needs to be developed, which establishes proof of concept. During the optimization phase, the quantifiable range of the immunoassay method is determined by calculating a precision profile in the matrix in which the experimental samples will be measured. A spiked recovery is then performed by spiking the analyte into the matrix and determining the percent recovery of the analyte in the matrix. If the precision profile is within the desired working range, then assaying spiked recovery samples over several days completes the validation of the immunoassay. If the precision profile limits are not within the desired working range, further optimization of the immunoassay is required prior to validation.” Introduction; Emphasis added.


Accordingly, it would have been prima facie obvious, before the effective filing date of the claimed invention, for one of ordinary skill in the art to have optimized the method such as to achieve a precision or CV of about 10% or less for 25(OH)D level from about 30 ng/ml to about 100 ng/ml.

Declaration by Chong-Sheng YUAN under 37 CFR § 1.132
The declaration under 37 CFR § 1.132 filed 09/04/2020 is insufficient to overcome the rejection of Claims 1, 2, 4-8, 13-16, 18, 21, 22 and 28 based upon insufficiency of disclosure under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as set forth in the last Office action because it fails to set forth any additional facts regarding description of the antibodies employed in the instant disclosure.
The declaration merely reiterates the statements from the specification as filed: 

    PNG
    media_image23.png
    465
    1035
    media_image23.png
    Greyscale



As such, the declaration, as well as the instant disclosure, does not provide any structural characterization of the antibodies employed in the specific Examples.

Response to Arguments
Applicant's arguments entered on 09/04/2020 have been fully considered but they are not persuasive.  
Claim Rejections - 35 USC § 112(a)
At page 11 of the Remarks, Applicant argues that:

    PNG
    media_image24.png
    176
    1071
    media_image24.png
    Greyscale
 


    PNG
    media_image25.png
    178
    1088
    media_image25.png
    Greyscale



At page 12 of the Remarks, Applicant argues that:

    PNG
    media_image26.png
    548
    1103
    media_image26.png
    Greyscale
 
Emphasis added.



    PNG
    media_image27.png
    548
    1103
    media_image27.png
    Greyscale


The Examiner respectfully disagrees for the following reasons.
First, although the claims here are directed to methods of using antibodies, rather than the antibodies themselves, but the same standard applies with regard to the written description requirement.  See University of Rochester v. G.D. Searle & Co., 358 F.3d 916, 926 (Fed. Cir. 2004):
“Regardless whether a compound is claimed per se or a method is claimed that entails the use of the compound, the inventor cannot lay claim to that subject matter unless he can provide a description of the compound sufficient to distinguish infringing compounds from non-infringing compounds, or infringing methods from non-infringing methods.”


In University of Rochester, the “claimed method depended] upon finding a compound that selectively inhibits PGHS-2 activity.  Without such a compound, it is impossible to practice the claimed method of treatment.”  Id. (citation omitted).  Similarly here, the claimed methods cannot be practiced without antibodies having the specific binding affinities recited in the claims. 
Second, the instant disclosure as well as YUAN Declaration does not provide any structural description of the antibodies employed in the specific Examples and is limited (see paragraph [0076]) to the exemplary antibodies disclosed in Anciaux et al., U.S. patent publication No. 2011/0097733 A1, published 04/28/2011 (IDS submitted 08/16/2019), which concerns a process for the production of a hybridoma and a monoclonal antibody or fragments thereof able to recognize 25-hydroxyvitamin D2 and 25-hydroxyvitamin 25(OH)D3.  However, not even single example of a second monoclonal antibody having a specific binding affinity towards the complex formed between a first antibody and 25-hydroxyvitamin D is provided.  Because the specification fails to describe any single monoclonal antibody having a specific binding affinity towards the complex formed between a first antibody and 25-hydroxyvitamin D as recited in the claims, it necessarily fails to describe a representative number of species within the claimed genus.  Moreover, the specification fails to describe structural features common to members of the genus that would allow a skilled artisan to distinguish antibodies encompassed by the claim language from other antibodies to enable a method to achieve a precision or CV of about 10% or less for 25(OH)D level from about 30 ng/ml to about 100 ng/ml.  Finally, the specification fails to disclose any correlation between the structure and function of the antibodies encompassed by the claim language.  Therefore, the specification fails to describe the antibodies required to practice the claimed method in a manner that reasonably conveys to those skilled in the art that Applicant was in possession of the claimed method as of the filing date of the instant application.
Third, given the lack of disclosed correlation between the structure and function of the antibodies encompassed by the claim language, a skilled artisan would not be able to distinguish antibodies encompassed by the claim language from other antibodies to enable a method to achieve a precision or CV of about 10% or less for 25(OH)D level from about 30 ng/ml to about 100 ng/ml.  Accordingly, Applicant’s reliance on the allegedly known in the art antibodies from International Search Report for PCT/EP2009/064148 is baseless.  As to antibodies, taught by combination of the prior references cited in the 103 rejection above, Applicant’s reliance is even much less sustainable, because, although it is possible/obvious to make a second antibody that binds to a complex formed when a first antibody binds to the vitamin D moiety, the structure of this antibody is unpredictable. 
Claim Rejections - 35 USC § 112(b)
At page 15 of the Remarks, Applicant argues that:

    PNG
    media_image28.png
    363
    1107
    media_image28.png
    Greyscale



The Examiner respectfully disagrees for the following reasons.  Claims 1 and 28 recite that the method is conducted to achieve a precision or CV of about 10% or less for 25(OH)D level from about 30 ng/ml to about 100 ng/ml.  Claim language that merely states a result to be obtained without providing boundaries on the claim scope (e.g., by not specifying any way to achieve those results) is unclear.  In this case, the claim only expresses a problem solved or intended result, but do not specify what structures or materials in the claim perform the noted function of achieving a precision or CV of about 19% or less for 25(OH)D level from about 30 ng/mi to about 100 ng/ml.  The claim does not provide a discernable boundary on what performs the function of “achieving a precision or CV of about 10% or less for 25(OH)D level from about 30 ng/ml to about 100 ng/ml.”  The claim limitations are unclear as they merely state a function without providing any indication about how the function is performed.  See MPEP 2173.05(g).  Here, as indicated above, the specification fails to describe structural features common to members of the antibody genus that would allow a skilled artisan to distinguish antibodies encompassed by the claim language from other antibodies to enable a method to achieve a precision or CV of about 10% or less for 25(OH)D level from about 30 ng/ml to about 100 ng/ml.  Moreover, the recited function(s) do not necessarily follow from the components recited in the claim.  The recited function(s) could be achieved/impacted by various factors, such as the additional reagents, temperature or light conditions, or manipulating by an operator, as well as by the use of varied equipment, as evidenced, for example, Sadler, “Imprecision Profiling,” Clin. Biochem. Rev., 2008, Suppl. 1, pp. S33–S36 (PTO-892 mailed 03/06/2020).
Claim Rejections - 35 USC § 103
(1)	At page 17 of the Remarks, Applicant argues that “The combination of the cited art does not teach or suggest every element of the present claims” because:

    PNG
    media_image29.png
    482
    1098
    media_image29.png
    Greyscale


(2)	At pages 17-18 of the Remarks, Applicant argues that “There is no reason, suggestion or motivation to combine the cited art”:

    PNG
    media_image30.png
    173
    1095
    media_image30.png
    Greyscale


    PNG
    media_image31.png
    429
    1098
    media_image31.png
    Greyscale


    PNG
    media_image32.png
    267
    1105
    media_image32.png
    Greyscale

Emphasis in the original.


(3)	At pages 18-20 of the Remarks, Applicant argues that: 

    PNG
    media_image33.png
    129
    1089
    media_image33.png
    Greyscale

Emphasis added.


    PNG
    media_image34.png
    569
    1107
    media_image34.png
    Greyscale



(4)	At page 20 of the Remarks, Applicant argues that:

    PNG
    media_image35.png
    502
    1110
    media_image35.png
    Greyscale



The Examiner respectfully disagrees for the following reasons.
With regard to (1), the Examiner first notes that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Here, it is the combination of the cited references that renders the subject matter of the instant claims obvious.  Second, as indicated above, it would have been prima facie obvious, before the effective filing date of the claimed invention, for one of ordinary skill in the art to have made and used a homogenious particle-enhanced immunoassay in non-competitive (direct) format, taught by Hillyard et al., for determining the concentration of 25-hydroxy-vitamin D in the method, taught by Sackrison et al., because Sackrison et al. expressly teach that the concentration of 25-OH Vitamin D can be determined by any method known to those of ordinary skill in the art.  Third, as indicated above, Hillyard et al. do teach latex as agglutinable indicator particle for the purposes of a homogenious particle-enhanced immunoassay in non-competitive (direct) format that uses two types of agglutination reagents (exemplified as antibodies), wherein second primary agglutination reagents (i.e., second antibodies) that are capable of binding to second epitopes that are formed when another primary agglutination reagent (exemplified as antibodies) binds to an analyte via a first epitope, wherein the first and second primary agglutination reagents comprise monoclonal antibodies.  Fourth, although Hillyard et al. do not expressly teach the size of the latex particles, as evidenced by TechNote 304, it is known in the art that microspheres in nanoscale range are used for light-scattering immunoassays.  Fifth, the use of the nanoparticles having a diameter ranging from about 30 nm to about 500 nm in a homogenous assay format, such as a particle-enhanced immunoturbidimetric method or a particle-enhanced immunonephelometric method is expressly taught by Yuan et al.  Sixth, with regard to recitation that the method is conducted to achieve a precision or CV of about 10% or less for 25(OH)D level from about 30 ng/ml to about 100 ng/ml, as evidenced by Cox et al., it is customary in the art to optimize an immunoassay in order reach the precision profile within the desired working range.
With regard to (2), the Examiner first notes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  Second, according to MPEP §2123, patents are relevant as prior art for all they contain and disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments:
I.   PATENTS ARE RELEVANT AS PRIOR ART FOR ALL THEY CONTAIN 
“The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). 
A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v.Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) (reference disclosing optional inclusion of a particular component teaches compositions that both do and do not contain that component); Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998) (The court held that the prior art anticipated the claims even though it taught away from the claimed invention. “The fact that a modem with a single carrier data signal is shown to be less than optimal does not vitiate the fact that it is disclosed.”). 
See also MPEP § 2131.05 and § 2145, subsection X.D., which discuss prior art that teaches away from the claimed invention in the context of anticipation and obviousness, respectively. 
II.   NONPREFERRED AND ALTERNATIVE EMBODIMENTS CONSTITUTE PRIOR ART 
Disclosed examples and preferred embodiments do not constitute a teaching away from a broader 
disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). “A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use.” In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994) (The invention was directed to an epoxy impregnated fiber-reinforced printed circuit material. The applied prior art reference taught a printed circuit material similar to that of the claims but impregnated with polyester-imide resin instead of epoxy. The reference, however, disclosed that epoxy was known for this use, but that epoxy impregnated circuit boards have “relatively acceptable dimensional stability” and “some degree of flexibility,” but are inferior to circuit boards impregnated with polyester-imide resins. The court upheld the rejection concluding that applicant’s argument that the reference teaches away from using epoxy was insufficient to overcome the rejection since “Gurley asserted no discovery beyond what was known in the art.” Id. at 554, 31 USPQ2d at 1132.). Furthermore, “[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed….” In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004). 
Third, Sackrison et al. expressly teach high-sensitivity light scattering immunoassay:

    PNG
    media_image36.png
    299
    411
    media_image36.png
    Greyscale
Emphasis added.


As evidenced by TechNote 304, “Light-Scattering Assays,” 2013, pp. 1-7, one of ordinary skill in the art would have known that immunoassays based on the measurement of scattered or absorbed light are an extension of the basic principles underlying latex agglutination tests:

    PNG
    media_image37.png
    162
    616
    media_image37.png
    Greyscale

See Background at page 1.


Fourth, as indicated in the 103 rejection above, one of ordinary skill in the art would have been motivated to make and use a homogenious particle-enhanced immunoassay in non-competitive (direct) format, taught by Hillyard et al., for determining the concentration of 25-hydroxy-vitamin D in the method, taught by Sackrison et al., because it would be desirable to employ a homogenous immunoassay, which further improves the speed, sensitivity and simplicity of the assay, as taught by Pulli et al.  
With regard to (3), the Examiner first notes that it is not clear which “at least two separate reasons why there is no reasonable expectation of success to combine the cited art to arrive at the claimed methods” raised by Applicant in the present Response.  Second, as indicated above, Sackrison et al. teach that the concentration of 25-OH Vitamin D is determined by any method involving various formats known to those of ordinary skill in the art including a high-sensitivity light scattering immunoassay, which is an extension of the basic principles underlying latex agglutination tests.  Accordingly, one of ordinary skill in the art would have had a reasonable expectation of success in making and using a homogenious particle-enhanced immunoassay in non-competitive (direct) format, taught by Hillyard et al., for determining the concentration of 25-hydroxy-vitamin D in the method, taught by Sackrison et al., because the use of a homogenious particle-enhanced immunoassay for determining the concentration of 25-hydroxy-vitamin D using commercially available chemistry analyzers was known in the art, as taught by Yuan et al.  Moreover, as taught by Pulli et al., the difficulties associated with raising anti-IC antibodies for use in immunoassays for small analytes can be avoided by providing the necessary anti-IC antibodies from a display recombinant binding partner library instead of from immunized animals.
With regard to (4), the Examiner first notes that according to MPEP § 2145, the evidence must be reasonably commensurate in scope with the claimed invention:
“For example, a showing of unexpected results for a single member of a claimed subgenus, or a narrow portion of a claimed range would be sufficient to rebut a prima facie case of obviousness if a skilled artisan “could ascertain a trend in the exemplified data that would allow him to reasonably extend the probative value thereof.” In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980) (Evidence of the unobviousness of a broad range can be proven by a narrower range when one skilled in the art could ascertain a trend that would allow him to reasonably extend the probative value thereof.). But see, Grasselli, 713 F.2d at 743, 218 USPQ at 778 (evidence of superior properties for sodium containing composition insufficient to establish the non-obviousness of broad claims for a catalyst with “an alkali metal” where it was well known in the catalyst art that different alkali metals were not interchangeable and applicant had shown unexpected results only for sodium containing materials); In re Greenfield, 571 F.2d 1185, 1189, 197 USPQ 227, 230 (CCPA 1978) (evidence of superior properties in one species insufficient to establish the nonobviousness of a subgenus containing hundreds of compounds); In re Lindner, 457 F.2d 506, 508, 173 USPQ 356, 358 (CCPA 1972) (one test not sufficient where there was no adequate basis for concluding the other claimed compounds would behave the same way). However, an exemplary showing may be sufficient to establish a reasonable correlation between the showing and the entire scope of the claim, when viewed by a skilled artisan. See, e.g., Chupp, 816 F.2d at 646, 2 USPQ2d at 1439; Clemens, 622 F.2d at 1036, 206 USPQ at 296. On the other hand, evidence of an unexpected property may not be sufficient regardless of the scope of the showing. Usually, a showing of unexpected results is sufficient to overcome a prima facie case of obviousness. See, e.g., In re Albrecht, 514 F.2d 1389, 1396, 185 USPQ 585, 590 (CCPA 1975). However, where the claims are not limited to a particular use, and where the prior art provides other motivation to select a particular species or subgenus, a showing of a new use may not be sufficient to confer patentability. See Dillon, 919 F.2d at 692, 16 USPQ2d at 1900-01. Accordingly, each case should be evaluated individually based on the totality of the circumstances.”  Emphasis added.


Second, the instant disclosure does not provide any description of the antibodies employed in the specific Examples and is limited (see paragraph [0076]) to the exemplary antibodies disclosed in Anciaux et al., U.S. patent publication No. 2011/0097733 A1, published 04/28/2011 (IDS submitted 08/16/2019), which concerns a process for the production of a hybridoma and a monoclonal antibody or fragments thereof able to recognize 25-hydroxyvitamin D2 and 25-hydroxyvitamin 25(OH)D3.  Third, not even single example of a second monoclonal antibody having a specific binding affinity towards the complex formed between a first antibody and 25-hydroxyvitamin D is provided.  Fourth, the specification fails to describe structural features common to members of the genus that would allow a skilled artisan to distinguish antibodies encompassed by the claim language from other antibodies to enable a method to achieve a precision or CV of about 10% or less for 25(OH)D level from about 30 ng/ml to about 100 ng/ml.  Fifth, a precision or CV of about 10% or less for 25(OH)D level from about 30 ng/ml to about 100 ng/ml do not necessarily follow from the components recited in the claim, and could be achieved/impacted by various factors, such as the additional reagents, temperature or light conditions, or manipulating by an operator, as well as by the use of varied equipment.  See, Sadler, “Imprecision Profiling,” Clin. Biochem. Rev., 2008, Suppl. 1, pp. S33–S36, discussed above.
Accordingly, the rejections of the claims are maintained.

Conclusion
No claims are allowed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GALINA M YAKOVLEVA whose telephone number is (571)270-3282.  The examiner can normally be reached on M-F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao Thuy Nguyen can be reached on 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GALINA M. YAKOVLEVA/Primary Examiner, Art Unit 1641